

114 S2595 IS: Building Rail Access for Customers and the Economy Act
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2595IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mr. Crapo (for himself, Mr. Wyden, Mr. Moran, Mr. Schumer, Mr. Isakson, Mr. Casey, Mr. Blumenthal, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the railroad track maintenance
			 credit.
	
 1.Short titleThis Act may be cited as the Building Rail Access for Customers and the Economy Act. 2.Extension of the railroad track maintenance credit (a)In generalSection 45G(f) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2017.
 (b)Effective dateThe amendment made by subsection (a) shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2016.